Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 6, 8-13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winold et a. (WO 2020/060666).
Claims 1, 10 and 16, Winold discloses a method comprising, by a computing device having a storage media and a processor: determining, based on sensor data captured by a head-mounted device worn by a user (Fig. 2A), a head pose and a wrist pose associated with the user ([0021]); receiving an image captured by a camera of the head-mounted device, the image including a portion of a body of the user ([0046]); determining one or more regions in the image that correspond to the portion of the body of the user (In one example, the HMD 201 utilizes one or more cameras 204 that enable optical tracking to identify an object or location in physical space to serve as an anchor, e.g. (0, 0, 0). [0054]); determining, based on the one or more regions in the image and a camera pose of the camera, a three-dimensional volume constraint in which an elbow of the user 1s likely to be located when the image was captured 9{0021]); and inferring, based on at least the head pose, the wrist pose, and the three dimensional volume constraint, a body pose of the user that includes at least an inferred elbow pose associated with the user ([0021], 0046], [0047]).
Claims 2, 11 and 17 Winold discloses the image captured by the camera of the head-mounted device or a second image captured by a second camera (one or more cameras, [0014]) of the head-mounted device, the image or the second image including a portion of a controller held or worn by the user; the method further comprising: computing, using the image or the second image, a pose of the controller (sensors, [0014]; determining, based on the pose of the controller and an estimated relationship between the controller and a wrist of the user, the wrist pose of the user ([0014], [0021]).
Claim 3,  12 and 18, Winold discloses the body pose of the user that includes at least an inferred elbow pose associated with the user is inferred by a non-linear solver ([0074]).
Claim 4, 13 and 19,  Winold inherently discloses the camera of the head-mounted device is pointed in a downward direction to capture the portion of the body of the user since the camera (204, Fig. 2A) of the head-mounted device captures the images of body parts (hand, elbow, shoulder) below the camera.
Claim 6, Winold  discloses the one or more regions in the image corresponding to the portion of the body of the user are detected using a machine learning model ([0074]).
Claim 8, Winold discloses the three-dimensional volume constraint is defined by a three-dimensional boundary that stems from the camera pose towards one or more two- dimensional boundaries of the one or more regions in the image when the one or more regions are placed in an image plane of the camera ([0054], [0069, [0070]).
Claim 9, Winold discloses the inferred elbow pose associated with the user is located within the three-dimensional volume constraint (In one example, the HMD 201 utilizes one or more cameras 204 that enable optical tracking to identify an object or location in physical space to serve as an anchor, e.g. (0, 0, 0). [0054], and [0069]-[0070]).

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winold et al.
Since Winold discloses using the camera to track body movement (such as head pose, wrist pose) and images ([0054]), it would have been obvious to one of ordinary skill in that the head pose, the wrist pose, and the image can be captured by the camera at the same time.

7.	Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winold et al. as applied to claims 1and 16 above, and further in view of Wantland et al. (US 11100664).
Winold does not but Wantland teaches using a segmentation mask (col. 2, lines 35-43). It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use segmentation mask in Winold’s invention because it allows the images to be processed acutely and effectively.  

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS CHOW whose telephone number is (571)272-7767. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOON Y CHOW/Primary Examiner, Art Unit 2627